Citation Nr: 1824372	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-24 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

4.  Entitlement to a rating in excess of 20 percent for service-connected left knee disability, characterized as torn ligament and swelling, with degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2012 rating decision in which the RO increased the disability rating assigned for the Veteran's left knee disability from 10 to 20 percent, effective February 17, 2011, and denied service connection for bilateral pes planus, sleep apnea, and a right knee disability.  In January 2013, the Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in May 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014.  Following additional development, the agency of original jurisdiction (AOJ) issued a June 2017 supplemental SOC (SSOC) that continued denial of the claims addressed in the May 2014 SOC.

In November 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The Board also notes that in November 2017, the Veteran submitted additional medical evidence directly to the Board along with a waiver of initial RO consideration of the evidence.  Nevertheless, because the Veteran filed his substantive appeal after February 2, 2013, and has not specifically requested AOJ review of this evidence, waiver of this evidence is not necessary and the Board may consider this evidence in the first instance.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165 , which amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, where the substantive appeal is filed on or after February 2, 2013 and unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Accordingly, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).

Regarding the evidence submitted in November 2017, it raises the issue of entitlement to service connection for sleep apnea on a secondary basis.  Accordingly, the claim for service connection for such has been expanded to encompass this additional theory of entitlement not previously considered by the AOJ.

While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file.  All such records have been reviewed.

The Board's decisions on the claims for service connection for bilateral pes planus and for sleep apnea are  set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the AOJ for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  A pre-existing disability of bilateral pes planus was noted at service entry.

3.  Competent, probative evidence does not establish that the Veteran's pre-existing bilateral pes planus increased in severity during service.

4.  The Veteran currently has sleep apnea, and competent medical opinion evidence indicates that the Veteran's sleep apnea is due to post-service weight gain/obesity that is as likely as not attributable to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus are not met.  38 U.S.C. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea, as secondary to service-connected left knee disability, are met.  38 U.S.C. §§ 1110 , 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

With respect to the claim for service connection for sleep apnea, given the Board's fully favorable disposition, with respect to that claim, no further discussion of the duties imposed by the VCAA is necessary.

With respect to the remaining claim herein decided, it is noted that, after a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a March 2011 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection decided herein, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  It also informed the Veteran how VA determines the assignment of disability ratings and effective dates.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records and VA treatment records and examination reports.  Also of record and considered in connection with the claim is the transcript of the Veteran's hearing on appeal, along with various written statements.  Additionally, the Board has considered whether a VA examination was required in connection with the Veteran's claim for service connection for pes planus under the duty-to-assist provisions codified at 38 U.S.C. § 5103A (d) and by regulation found at 38 C.F.R. § 3.159 (c)(4).  The Board finds, however, that because, and as will be discussed in further detail below, there is no competent evidence that suggests that the Veteran's pre-existing pes planus increased in severity in service, VA's duty to provide him with a medical examination in connection with that claim was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board thus finds that no further AOJ action on the claim decided below, prior to appellate consideration, is required 

Further, as for the November 2017 hearing, the Board notes that, during the hearing, the undersigned enumerated the issues on appeal, to include the matters herein decided, and elicited testimony from the Veteran regarding his theory of the claim.  The undersigned also discussed the evidence that was lacking that might substantiate the claims, to include rhe claim herein denied.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, with respect to the claim for service connection for bilateral pes planus, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).    

Service connection also may be established, on a  secondary basis ,by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (2012);); 38 C.F.R. § 3.102  (2017) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990.
 
A.  Bilateral Pes Planus

It is well established that every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C. § 1111 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2017).

In this case, the Veteran's service records contain the report of a November 1985 pre-enlistment examination noting moderate asymptomatic bilateral pes planus.  Accordingly, it was noted that a bilateral pes planus disability existed prior to acceptance and enrollment for active military service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  Therefore, the presumption of soundness as to the Veteran's feet does not apply in this case.  38 U.S.C. § 1111.  

Here, because a pre-existing bilateral pes planus disability was noted upon entry into service, the Veteran's claim cannot be considered one for in-service incurrence of that disorder; but, rather, must be analyzed based on aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder").  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (a) (2017).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).  Further, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341,1346-46 (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. § 1153 unless the underlying condition is worsened"); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

Notably, it is the veteran who bears the burden of establishing aggravation under 38 U.S.C. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).  

Turning to the medical evidence of record, the Veteran's service treatment records (STRs) are silent for complaints or treatment related to the feet.  When examined for separations purposes in July 1991, the Veteran reported that he was in good health.  Pes planus was not then noted and the Veteran's feet were clinically evaluated as normal.  The Veteran also denied foot trouble on the accompanying report of medical history.  The Board also notes that the Veteran's STRs show that upon entrance into and separation from service his physical profile for his "lower extremities," was recorded as a level "1."  This does not suggest that the Veteran experienced an increase in the severity of his pre-existing bilateral pes planus while in service.  Further, during his hearing, the Veteran did not assert a worsening of his pes planus during service.  Rather, he stated that around the time he filed his claim in 2005, his feet were hurting.  The Veteran indicated his belief that the wearing of combat boots in service caused his flat feet, but stated that when he was diagnosed as having flat feet after service, his doctor informed him that it was not due to service.

Overall, upon review of the evidence of record, to include the Veteran's lay statements, the Board finds that there is no evidence demonstrating that the Veteran's pre-existing bilateral pes planus underwent an increase in severity during service-much less, that it was chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service.  As regards to the Veteran's lay statements concerning symptomatology experienced in and after service, the Board does not question the competency of the Veteran to report on the severity of symptoms such as current foot pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology).  Here, however, the relevant inquiry turns on whether there was chronic worsening of the Veteran's pes planus disability in service.  The Board finds that whether the Veteran's pre-existing pes planus underwent a chronic worsening in service is a medical determination that the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to render an opinion on.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Moreover, as stated above, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).  Thus, without some evidence demonstrating an increase in the severity of the Veteran's pes planus during service, evidence of which is lacking in this case, the Board is essentially precluded from finding that aggravation, in fact, occurred.  

Accordingly, because the Veteran's bilateral pes planus was noted to have pre-existed his active military service, and was not aggravated therein, the Board finds that the Veteran's claim for service connection for bilateral pes planus must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, supra.  

B.  Sleep Apnea

At the outset, the Board finds that the medical evidence of record demonstrates that the Veteran has a current diagnosis of sleep apnea.  It is the Veteran's contention that he suffers from sleep apnea as a result of his active military service and/or due to post-service weight gain resulting from inability to exercise due to the severity of his service-connected left knee condition.

In support of this claim for service connection on a direct basis, the Veteran has stated his belief that he suffered from symptoms of sleep apnea during service, but that sleep apnea was not diagnosed at that time.  The Veteran also submitted a lay statement from his roommate during service who stated that on numerous occasions, he witnessed the Veteran snoring extremely loudly and waking up throughout the night due to difficulty breathing.  The Veteran also submitted a May 2015 nexus opinion from C.F., who he has indicated was his VA treating physician, although now retired.  In that statement, C.F. indicated that she had been treating the Veteran for past two years and noted that he had been diagnosed as having obstructive sleep apnea.  C.F. then opined that based on the Veteran's history and letter from his roommate in service, in was more likely than not that the Veteran sleep apnea was present in service, as symptoms of such were observed by the Veteran's roommate in service.

In June 2017, the RO obtained a VA medical opinion in connection with the Veteran's claim for service connection for sleep apnea.  Specifically, it was requested that a VA clinician review the claims folder and opine as to the likelihood that the Veteran's sleep apnea was incurred in or otherwise related to service, to include consideration of the lay statements proffered by the Veteran's roommates in service.  The clinician considered that statement, but found it to be inconsistent with the Veteran's report at the time of his separation from service that he had no shortness of breath or frequent trouble sleeping.  The clinician noted that the Veteran's July 1991 report of medical history failed to indicate any symptoms of sleep apnea.  (In this regard, the Board notes that the Veteran acknowledges that on his separation report of medical history, he denied frequent trouble sleeping and shortness of breath, but has stated he likely did so on account of not reading closely the forms he was filling out and because he wasn't aware of what he had.)  The clinician also noted that episodes of extremely loud snoring and waking up throughout the night due to difficulty breathing are nonspecific signs/symptoms which are not pathognomonic for sleep apnea.  The clinician thus opined that the Veteran's sleep apnea was less likely than not incurred in or otherwise related to service.  He then went on, however, to note that obesity is listed as a major risk factor for the development of sleep apnea, noting that at the time he was objectively diagnosed as having sleep apnea in 2011, the Veterans' weight was recorded to be 189 pounds and his body mass index (BMI) was 27.97.  The clinician also noted that when he was separated from service, the Veteran's weight was recorded to be 141 pounds and his BMI was 21.  He then opined that the Veteran's sleep apnea was both due to and aggravated by his post-service weight gain.

Also of record is a November 2017 opinion from G.U., a private nurse practitioner.  G.U. indicated review of the Veteran's file, to include his service medical records and post-service treatment records.  She also attached to her opinion relevant records related to the diagnosis and progression of the Veteran's sleep apnea, as well as abstracts from numerous articles regarding the association between weight gain/obesity and the development of sleep apnea, and regarding the association between chronic pain and obesity.  G.U. then noted that the Veteran's service connected left knee disability has been shown to result in pain and painful motion.  She also indicated that the Veteran has a demonstrated progressive weight gain since service.  Ultimately, G.U. opined that the Veteran's sleep apnea is secondary to (directly related and/or aggravated by) the Veteran's service-connected left knee disability on account of resultant decreased activity leading to weight gain and obesity.

Upon review of the evidence of record, the Board finds that while there is a disagreement of medical opinion concerning whether the Veteran's sleep apnea is directly related to service, both the VA examiner and the private nurse practitioner agree that the Veteran's sleep apnea is due to, and has been worsened by, his post-service weight gain and obesity.  Further, although the VA examiner did not comment on the reason for the Veteran's post-service weight gain, reading G.U.'s opinion as a whole, she has set forth a plausible basis for finding that the Veteran's post-service weight gain and resultant obesity is due to the service-connected left knee disability.  

Notably, although obesity itself is not considered a disease or injury for which direct or secondary service connection may be granted, obesity can act as an "intermediate step" to establish service connection for another disability as secondary to an already service-connected disability under certain circumstances.  See Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64, at *6 (Vet. App. Jan. 23, 2018); VAOPGCPREC 1-2017.  Specifically, VA's General Counsel has held that where it is shown that a service-connected disability causes a veteran to become obese and that obesity, in turn, is a substantial factor in causing additional disability, which disability, but for the veteran's obesity, would not have occurred, the resulting additional disability can be service-connected on a secondary basis.  VAOPGCPREC 1-2017.  

In the instant case, no alternative cause for sleep apnea, other than the Veteran's obesity has been shown.  Thus, the evidence as a whole suggests that but for the Veteran's obesity, which G.U. has attributed to his service-connected left knee disability, the Veteran would not have developed sleep apnea.  Accordingly, given the totality of the evidence in this case, to include the competent medical evidence discussed above, and with resolution of all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted on a secondary basis.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for sleep apnea, as secondary to service-connected left knee disability, is granted.


REMAND

The Board's review of the claims file reveals that further action on the Veteran's claims for service connection for a right knee disability and for an increased rating for service-connected left knee disability, prior to appellate consideration, is warranted.

As regards the Veteran's claim for service connection for right knee disability, the Veteran has proffered his belief that his right knee disability is due to his service-connected left-knee disability.  Specifically, he has testified that his VA physician explained to him that his left-knee disability has caused him to overcompensate with his right knee, adding pressure and strain, which resulted in his current right knee problems.

A review of the record shows that the Veteran was examined in November 2011, at which time he was diagnosed as having right knee strain and chondromalacia of the right knee.  Initially the VA examiner was unable to offer an opinion regarding the etiology of the Veteran's right knee disability because the claims file had not been made available for review.  However, upon latera review of the claims file, the VA examiner opined that is was less likely than not that the Veteran's right knee disability was caused by his service-connected right knee disability.  As rationale for that opinion, the examiner sated that review of orthopedic literature reveals no credible, peer reviewed studies that support the contention that degenerative changes of one joint may induce degenerative changes in another joint.  

At the outset, the Board notes that the clinician's opinion seems to be in contradiction of what the Veteran states his VA physician had explained to him regarding disability resulting from overcompensation.  Further, the clinician's opinion also does not address the Veteran's report, as noted in the examination report, that his right knee strain was the result of him falling due to his left knee giving way.  The Board also points out that the opinion does not seem to address the likelihood that the right knee disability had been aggravated by the Veteran's service-connected left knee disability.

In this regard, the Board points out that secondary service connection is a two-part issue that involves analysis of both causation and aggravation.  See Allen, supra (holding that secondary service connection is a two-part issue that involves analysis of causation and analysis of aggravation); 38 C.F.R. § 3.310.  Thus, because the VA clinician did not address the second element of secondary service connection, and because the clinician's rationale does not address specifically the Veteran's theory of secondary service connection, the November 2011 opinion report is inadequate for rating purposes.  Remand of the Veteran's claim for service connection for a right knee disability is therefore required for a new examination and opinion, as set forth below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As regards the Veteran's claim for a rating in excess of 20 percent for his service-connected left knee disability, the Board notes that a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected left knee disability may have worsened since his last VA examination in November 2011.  During the November 2017 Board hearing, the Veteran reported a worsening of left knee symptoms, to include decreased motion, frequent swelling, popping, and giving way.  The Board also points out that it cannot discern from the report of the November 2011 VA examination whether the Veteran's left knee was "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  38 C.F.R. § 4.59 (2017); see Correia v. McDonald, 28 Vet. App. 158, 168 (2016) (holding "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities").  Given this evidence, the Board finds that a new examination to obtain more contemporaneous findings is needed to assess the severity of the service-connected left knee disability.  See 38 U.S.C. § 5103A (2012); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer, supra; 38 C.F.R. § 3.327(a) (2017) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence-referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment at the Doris Miller VA Medical Center (VAMC) in Waco, Texas, dated through June 2017.  There may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b) (2012).  But see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matter on appeal.  In adjudicating the claim, the AOJ should consider all evidence added to the claims file since the last adjudication.  Adjudication of the claim should also include consideration of whether, staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found, is appropriate.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain from the Doris Miller VAMC (and any associated facility(ies)) all outstanding, pertinent records of cervical spine evaluation and/or treatment of the Veteran since June 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results furnished to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the left knee (reported in degrees).  Range of motion testing of the right knee should also be accomplished (for comparison purposes).  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

In conducting range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which motion limiting pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss  due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether the knee demonstrates "" recurrent subluxation or lateral  instability, and, if so, whether such is best characterized as slight, moderate, or severe.  

Specifically for the right knee, the examiner should clearly identify all disability(ies) currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

Then,  for each diagnosed right knee disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e a 50 percent or greater probability) that the disability was caused, OR is, or has been aggravated (worsened beyond natural progression) by the Veteran's service-connected left knee disability.  

The examiner should discuss specifically whether the Veteran's left knee disability causes him to overcompensation with the right knee and, if so, whether such overcompensation would contribute to any right knee disability.  

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided. 

If the examiner cannot provide any requested opinion without resort to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the cause of additional disability in this case or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority..  

7.  If any benefit(s)sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


